Nott, J.
The only ground for a new trial in this case, is, that the prosecutor gave the first blow, and that the defendant struck in self-defence. Proof that the prosecutor was the aggressor, would not justify an enormous battery; nor, indeed, any, beyond the bounds of self-defence. On both points, there seems to be some doubt as to the facts in this case; it was, therefore, a proper case for the jury ; and although the defendant has not been guilty of a very great offence, he is not entitled to a new trial.
Smith, Bkevard, and Grimke, Js., concurred.